Citation Nr: 1828449	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a temporary total rating for service-connected posttraumatic stress disorder (PTSD) for hospitalization longer than 21 days from December 22, 2010 to March 30, 2011.

2.  Entitlement to an initial increased rating higher than 50 percent for PTSD from April 1, 2011 to August 30, 2011.

3.  Entitlement to an initial increased rating higher than 50 percent for PTSD from December 1, 2011 to August 14, 2016.

4.  Entitlement to an initial increased rating higher than 70 percent for PTSD from August 15, 2016.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 15, 2016. 

 


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 2000 to August 2000 and on active duty from February 2003 to April 2004, with meritorious combat service in Iraq.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

A November 2011 rating decision granted a temporary total 100 percent rating for the Veteran's PTSD disability (pursuant to 38 C.F.R. § 4.29), effective August 31, 2011 through November 30, 2011.  [Because the maximum rating has been awarded for the period from August 31, 2011 through November 30, 2011, the matter of the rating for that period is moot and will not be further addressed.]

In June 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In September 2016, the Board remanded the Veteran's claim for a higher initial rating for his PTSD disability and a claim for a TDIU rating [raised in the context of the increased rating claim on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)] for additional development and to satisfy notice requirements.

Thereafter, a February 2017 rating decision granted an increased 70 percent rating for the Veteran's PTSD disability, effective August 15, 2016.  Because this award is not a total grant of benefits sought on appeal, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The February 2017 rating decision also granted TDIU, effective August 15, 2016.  The claim for TDIU prior to August 15, 2016 remains on appeal.

In September 2017, the Board again remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  From December 22, 2010 to March 22, 2011, the Veteran was treated in a PTSD Residential Rehabilitation Program.
 
2.  From April 1, 2011 to August 30, 2011, the Veteran's PTSD symptoms, as detailed in his VA treatment records and examination reports, were manifested, at worst, by occupational and social impairment with deficiencies in most areas.

3.  From December 1, 2011 to August 14, 2016, the Veteran's PTSD symptoms, as detailed in his VA treatment records and examination reports, have been manifested, at worst, by occupational and social impairment with deficiencies in most areas.

4.  From August 15, 2016, the evidence shows a factual worsening of symptoms and is in equipoise that the Veteran is totally occupationally and socially impaired due to his PTSD.  This evidence includes August 2016 VA treatment records reflecting a four day in-patient psychiatric admission due to worsening PTSD symptoms and a November 2016 treatment record showing the Veteran's ex-partner had filed a restraining order against him.  The January 2017 VA examiner characterized the Veteran's grooming and hygiene as marginal and noted that the Veteran at times neglects hygiene and self-care.  The examiner assessed that the Veteran was not capable of managing his own financial affairs.  Resolving reasonable doubt in the Veteran's favor, the VA treatment records indicate that the Veteran's symptoms worsened to the point of total impairment on August 15, 2016, when the Veteran was admitted for four days of in-patient psychiatric treatment.  

5.  Service connection for PTSD became effective December 22, 2010.  From that date, the Veteran's PTSD with depression rendered him unable to maintain substantially gainful employment.  Eligibility for TDIU is supported by evidence showing that he worked only occasionally during this time period to include sheltered employment.  His significant functional impairments due to PTSD affected his schoolwork, as described in a June 2016 written statement and VA treatment records and examination reports.   


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating based on hospitalization in excess of 21 days have been met based on the Veteran's participation in the PTSD Residential Rehabilitation Program from December 22, 2010 to March 30, 2011. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 4.29.

2.  From April 1, 2011 to August 31, 2011, an increased initial disability rating of 70 percent (but no higher) is warranted for PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411.

3.  From December 1, 2011 to August 14, 2016, an increased initial disability rating of 70 percent (but no higher) is warranted for PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, DC 9411.

4.  From August 15, 2016, an increased disability rating of 100 percent is warranted for PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, DC 9411 (2017); see Swain v. McDonald, 27 Vet. App. 219 (holding that the effective date for an increased rating is based on when it is factually ascertainable that the disability worsened and not on the date of the examination that documented the worsening).

5.  From December 22, 2010, TDIU is warranted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1110; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The RO assigned staged ratings for the Veteran's PTSD of 50 percent disabling prior to August 15, 2016 and 70 percent disabling thereafter.  

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

In a November 2010 VA treatment record, the Veteran reported irritability, angry outbursts, difficulty concentrating, nightmares, and difficulty relating to and connecting with others.  Based on this interview, he was admitted to a residential PTSD and substance abuse treatment program until March 22, 2011.   

In a December 2010 VA treatment record, the Veteran reported anxiety, panic symptoms, insomnia, anger, emotional numbing, and feeling estranged from his family.  On examination, his grooming was good and his thought process was linear.  He denied hallucinations, suicidal ideation, and homicidal ideation.  His memory and cognition were intact.  

During his May 2011 VA examination, the Veteran discussed his psychiatric admission.  He also reported good relations with his parents, with whom he was living; however, he reported having few friends.  He denied suicide attempts, suicidal ideation, or homicidal ideation.  On examination, his hygiene and memory were normal.  His symptoms included distressing thoughts, intense psychological distress, disinterest in significant activities, restricted affect, and sense of a shortened future.  He also reported impaired sleep, impaired concentration, hypervigilance, and exaggerated startle reflex.  The examiner classified these symptoms as chronic, occurring several times a week, and as six out of ten in severity.  The Veteran stated he was not working due to PTSD symptoms.  

From August 31, 2011 to November 30, 2011, the Veteran is in receipt of a 100 percent rating due to an additional psychiatric hospitalization.

April 2012 treatment reports show the Veteran participated in group therapy.  In these encounters, he denied suicidal ideation; the therapist assessed the Veteran as low risk for self-harm.

 May-August 2012 VA treatment records are significant for the Veteran's report of doing well in school.  He also reported exercising and fair concentration and motivation.  The clinicians assessed that he was dressed appropriately and that his thought pattern was logical and goal directed.  The Veteran denied hallucinations, suicidal ideation, or homicidal ideation.  

In September -December 2012 VA treatment records, the Veteran reported increased stress, and that he had missed three to five days of class due to PTSD symptoms.  He again denied suicidal or homicidal ideation and hallucinations.  The clinicians noted that he was appropriately dressed.  

During January 2013 VA treatment, he described feeling overwhelmed by school.  He reported having nightmares and anxiety.  He was in a relationship, sleeping six to eight hours a night, and reported a normal appetite.  On examination, he was dressed appropriately and denied suicidal ideation or hallucinations.  

During his March 2013 VA examination, the Veteran reported living with a friend. He was not in contact with his siblings or parents.  He reported irritability, worsening panic attacks three to four times a week, stress, and impaired sleep.  His other symptoms included depressed mood, anxiety, and difficulty establishing and maintaining effective work and social relationships.  He was competent to manage his own financial affairs.  He enjoyed watching television.  He had completed an associate's degree but had recently dropped a class, and he was not working.

VA treatment records from March 2013 to August 2016 reflect that the Veteran reported continuing PTSD symptoms.  Notably, in a November 2013 treatment record, he reported a history of passive suicidal ideation, although denied current ideation or intent.  He also reported that his psychiatric symptoms had seriously affected his schoolwork, describing falling grades and absences due to worsening symptoms.  In an April 2014 VA treatment record, he reported angry outbursts and physical alterations with his girlfriend but denied suicidal or homicidal ideation or hallucinations.  The June 2014 VA clinician described the Veteran as appropriately groomed and attired and presenting with irritability as his primary PTSD symptom.  In November and December 2014 treatment records, the Veteran reported prior suicidal ideation but stated that overall his symptoms had improved.  As of November 2014, he was enrolled full time in school.  In December 2015, he presented to an emergency room with chest pain, diagnosed as anxiety.  In a February 2016 VA treatment record, the Veteran reported attending school and enjoying spending time with his child.  He was cooperative and appropriate during the visit.  In a March 2016 treatment record, he reported increasing anxiety.  

Analysis 

A rating of 100 percent, the next level at which the Veteran could receive benefits, requires a showing of total occupational and social impairment.  After thoroughly reviewing the evidence, as summarized above, the Board finds that a 100 percent rating for PTSD is not warranted because there is simply not evidence suggesting the Veteran was totally occupationally and socially impaired due to his PTSD prior to August 15, 2016.  Rather, the evidence indicates that he consistently denied symptoms of a severity comparable to those listed as representing examples of the 100 percent disability rating.   

For example, he lived independently and managed his own finances.  He denied hallucinations and current suicidal ideation.  His hygiene was recorded as normal.  The record does reflect that the Veteran's report of past suicidal ideation; however, the Veteran repeatedly denied current suicidal intent during VA treatment and has no history suicide attempts.  VA clinicians assessed him as low risk for suicide or self-harm.  The record does reflect significant social and occupational impairment due to the Veteran's PTSD symptoms, including angry outbursts and irritability, that have severely strained familial, social, and occupational functioning and relationships.  The evidence also reflects severe symptoms including anxiety, hypervigilance, nightmares, and impaired sleep.  He did not work during most of this period, and reported uneven academic peformance.     

In summary, the Board finds that the Veteran's social and occupational impairment affected his ability to function appropriately and effectively, and thus, meets the criteria for a 70 percent rating this period.  Regarding entitlement to rating in excess of 70 percent (a 100 percent rating), there is no lay or medical evidence suggesting total social and occupational impairment prior to August 15, 2016.  Thus, while he was significantly and seriously impaired by his psychiatric symptoms, the preponderance of the evidence is against finding that his impairment was the kind of gross impairment contemplated by a 100 percent rating.  Consequently, an increased rating higher than 70 percent is not warranted prior to August 15, 2016 (except for the two periods of 100 percent ratings for temporary total disability during the Veteran's in-patient/residential psychiatric treatment).  


ORDER

From December 22, 2010 to March 30, 2011, a temporary total rating for PTSD is granted.

From April 1, 2011 to August 30, 2011, an increased disability rating of 70 percent (but no higher) for PTSD is granted subject to the laws and regulations governing the award of monetary benefits. 

From December 1, 2011 to August 14, 2016 an increased disability rating of 70 percent (but no higher) for PTSD is granted subject to the laws and regulations governing the award of monetary benefits. 

From August 15, 2016 an increased disability rating of 100 percent for PTSD is granted, subject to the regulations governing payment of monetary awards.

Prior to August 15, 2016 TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


